NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1 
 

                 United States Court of Appeals
                               For the Seventh Circuit 
                               Chicago, Illinois 60604 
                                            
                                Argued May 21, 2015 
                                Decided July 29, 2015 
                                            
                                        Before 
                                            
                         DIANE P. WOOD, Chief Judge                          
                                                                             
                         ILANA DIAMOND ROVNER, Circuit Judge                 
                                                                             
                         ANN CLAIRE WILLIAMS, Circuit Judge                  
                                                                             
                                                                             
                                                                             
No. 14‐3699                                         
                                                   
NATIONAL AMERICAN INSURANCE                       Appeal from the United States District 
COMPANY and STATE NATIONAL                        Court for the Southern District of 
INSURANCE COMPANY,                                Indiana, Indianapolis Division. 
      Plaintiffs‐Appellants,                       
                                                  No. 13 CV 1297 
      v.                                           
                                                  William T. Lawrence, 
HARLEYSVILLE LAKE STATES                          Judge. 
INSURANCE COMPANY, 
      Defendant‐Appellee. 
                                              
                                              
                                         O R D E R 

      Robert  Harden  sued  Venture  Logistics,  Inc.  (“Venture”)  and  Trevell  LaSha 
Parker,  a  tractor‐trailer  driver  for  Venture,  for  injuries  he  sustained  when  Parker 
prematurely  drove  away  from  a  dock  with  Harden  inside  the  trailer.  State  National 
Insurance Company, through National American Insurance Company (“NAICO”), and 
Harleysville Lake State Insurance Company (“Harleysville”) insured Venture at the time 
No. 14‐3699                                                                         Page 2 
 
of  the  accident.  After  NAICO  settled  with  Harden  for  $800,000,  NAICO  and  State 
National filed an action against Harleysville seeking a declaration that coverage for the 
Harden  suit  was  excluded  under  the  State  National  policy  and  covered  by  the 
Harleysville policy. The suit also sought subrogation or contribution from Harleysville. 
Both parties moved for summary judgment. The district court denied NAICO and State 
National’s  motion  for  summary  judgment  and  granted  Harleysville’s  motion,  finding 
that the State National policy provided coverage and that the Harleysville policy did not 
provide coverage. We agree and, therefore, affirm. 
 

                                       I.   BACKGROUND 
 

       Venture is a trucking company. Indy Powder Coating is a Venture customer. On 
February 9, 2009, Parker, a Venture truck driver, went to Indy Powder to deliver goods. 
Harden, a forklift operator for Indy Powder, unloaded the skids with a forklift from the 
Venture tractor‐trailer. The job required Harden to drive a forklift into the tractor‐trailer 
to unload the skids. Parker remained in the driver’s seat while Harden unloaded. After 
Harden unloaded a few skids, Parker asked if Harden was finished. Harden said “no.” 
Thereafter a forklift horn sounded, the signal indicating that unloading was complete, 
and Parker began to drive away with Harden inside the trailer. 
 

        Worried that the forklift would slide out of the trailer,  Harden took off his seat 
belt, engaged the emergency brake, and jumped off the forklift. He ran to the end of the 
trailer and waved his hand out of the back of the trailer to get Parker’s attention in the 
side  view  mirror  of  the  tractor‐trailer.  The  forklift  slid  down  the  trailer  and  pinned 
Harden  against  the  wall.  He  managed  to  get  one  leg  free,  but  partially  fell  out  of  the 
trailer.  Another  truck  driver  sounded  his  horn  and  was  able  to  get  Parker  to  stop  her 
forward  motion.  Harden  sustained  serious  injuries  from  being  pinned  against  the 
tractor‐trailer wall by the forklift. Harden filed a lawsuit against Venture. 
 

       At the time of the accident, Harleysville and State National insured Venture. On 
February  11,  2009,  Venture  reported  the  accident  to  NAICO,  who  was  responsible  for 
handling State National’s claims. NAICO defended Venture without reservation under 
the State National‐issued Commercial Truckers Coverage Policy until late 2012. At that 
time,  NAICO  realized  that  an  exclusion  may  apply  to  the  claim  because  NAICO  had 
another claim involving a forklift that dealt with the same exclusion. On November 30, 
2012,  NAICO  notified  Harleysville  that  it  may  have  liability  for  the  accident. 
Harleysville  denied  coverage  for  the  accident  pursuant  to  an  exclusion  in  the 
Commercial  Lines  Policy  it  issued  to  Venture.  On  May  25,  2013,  NAICO  settled  the 
Harden lawsuit on behalf of Venture for $800,000.   
 
No. 14‐3699                                                                             Page 3 
 
      On August 15, 2013, NAICO and State National filed the underlying suit against 
Harleysville  seeking  two  declarations:  (1)  that  coverage  for  the  Harden  accident  was 
excluded under the State National policy, and (2) that stated that coverage for the suit 
was covered under the Harleysville policy. In the remaining counts, NAICO and State 
National sought subrogation as well as contribution.   
 

       The parties filed cross‐motions for summary judgment. The district court granted 
Harleysville’s motion and denied NAICO and State National’s motion finding that the 
State National policy covered the accident, while the Harleysville policy did not cover 
the accident. The district court also found that since Harleysville’s policy did not provide 
coverage,  Harleysville  had  no  duty  of  subrogation  or  contribution.  NAICO  and  State 
National appeal. 
 

                                        II.   ANALYSIS 

    We review the district court’s grant of summary judgment as well as its construction 
of the insurance  policy de novo.  Auto‐Owners Ins. Co. v. Monroe, 614  F.3d 322, 324  (7th 
Cir. 2010). The parties agree that Indiana law governs the interpretation of each policy’s 
language.  Under  Indiana  law,  “if  a  contract  is  clear  and  unambiguous,  the  language 
therein must be given its plain meaning.” Beam v. Wausau Ins. Co., 765 N.E.2d 524, 528 
(Ind. 2002). The court will find contract language ambiguous only if reasonable people 
“could  honestly  differ  as  to  the  meaning  of  the  policy  language.”  Fed. Ins. Co. v. Stroh 
Brewing Co., 127 F.3d 563, 567 (7th Cir. 1997). 

   We  must  first  review  the  policy  language.  The  State  National  Policy  provides,  in 
pertinent part:   

       SECTION II – LIABILITY COVERAGE 
       A.      Coverage 
       We will pay all sums an “insured” legally must pay as damages because of 
       “bodily  injury”  or  “property  damage”  to  which  this  insurance  applies, 
       caused by an “accident” and resulting from the ownership, maintenance or 
       use of a covered “auto.”   
       …. 
       We  have  the  right  and  duty  to  defend  any  “insured”  against  a  “suit” 
       asking for damages. 
       …. 
No. 14‐3699                                                                               Page 4 
 
      B.     Exclusions 
      This insurance does not apply to any of the following.   
      …. 
            8.   The Movement Of Property By Mechanical Device 
            “Bodily injury” or “property damage” resulting from the movement of 
            property by a mechanical  device  (other  than a hand  truck)  unless  the 
            device is attached to the covered “auto.” 

The Harleysville policy provides, in pertinent part: 

      COVERAGE  A  BODILY  INJURY  AND  PROPERTY  DAMAGE 
      LIABILITY 
      1. Insuring Agreement 
             

            a. We will pay those sums that the insured becomes legally obligated 
               to pay as damages because of “bodily injury” or “property damage” 
               to which this insurance applies. 
      …. 
       

      2. Exclusions 
       

      This insurance does not apply to:   
      …. 
          g.   Aircraft, Auto, Or Watercraft 
       

            “Bodily  injury”  or  “property  damage”  arising  out  of  the  ownership, 
            maintenance,  use  or  entrustment  to  others  of  any  aircraft,  “auto”  or 
            watercraft  owned  or  operated  by  or  rented  or  loaned  to  any  insured. 
            Use includes operation and “loading and unloading.” 

The Harleysville policy provides the following definition: 

      “Loading or unloading” means the handling of property:   
      ….   
      [L]oading  or  unloading  does  not  include  the  movement  of  property  by 
      means of a mechanical device, other than a hand truck, that is not attached 
      to the aircraft, watercraft or “auto.” 
No. 14‐3699                                                                                         Page 5 
 
       NAICO and State National argue that the Harleysville policy excludes coverage 
for  bodily  injury  that  arises  out  of  the  use  of  a  tractor‐trailer,  unless  the  injury  occurs 
while an individual loads and unloads property from the tractor‐trailer by a mechanical 
device,  like  a  forklift,  not  attached  to  the  tractor‐trailer.  They  assert  that  the  State 
National policy excludes coverage for bodily injury that arises from the use of a forklift 
while loading or unloading a tractor‐trailer. They contend that Harden’s injuries arose 
from his use of the forklift while loading and unloading skids from the tractor‐trailer. So, 
they conclude, the Harleysville policy, not the State National policy, provides coverage 
for  Harden’s  accident.  Alternatively,  they  argue  that  the  relevant  Harleysville  policy 
language  is  ambiguous  and  there  is  a  genuine  dispute  of  material  fact  regarding  the 
cause of the accident. 

       The  relevant  policy  language  is  not  ambiguous.  The  State  National  policy 
provides coverage if bodily injury arises from an individual using, i.e. driving, a covered 
auto  and  excludes  coverage  if  bodily  injury  was  caused  by  moving  property  from  the 
covered auto by a device such as a forklift. The Harleysville policy provides coverage for 
damages  for  bodily  injury  to  which  the  insurance  applies  and  excludes  coverage  if 
bodily injury arises from the operation or the loading and unloading of a covered auto. 
However,  there  is  an  exception  to  this  exclusion,  and  the  Harleysville  policy  provides 
coverage  if  bodily  injury  was  caused  by  moving  property  from  the  covered  auto  by  a 
device such as a forklift. Therefore, as the district court noted, the case comes down to 
whether  Harden’s  injuries  were  caused  by  his  use  of  the  forklift  or  by  Parker  driving 
away from the dock.   

       The “arising out of” language in an insurance contract is construed as a causation 
requirement. See Westfield Ins. Co. v. Herbert, 110 F.3d 24, 26 (7th Cir. 1997). To determine 
the  cause  of  a  party’s  injuries  in  an  insurance  case,  Indiana  looks  at  the  efficient  and 
predominating  cause.  Id.  The  efficient  and  predominating  cause  is  that  which  sets  in 
motion the chain of circumstances leading up to the injury. Id. 

       The underlying facts are not in dispute. The forklift horn signals the driver of the 
tractor‐trailer  to  pull  away  from  the  dock.  A  forklift  horn  rang,  and  Parker  began  to 
drive away from the dock. (Harleysville neither asserts nor disputes these facts.) Then, 
Harden honked his horn after he felt the trailer move. Next, Harden got off the forklift 
and ran to the back of the trailer. He began waving his hands to get Parker’s attention. 
The forklift subsequently slid to the back of the trailer pinning Harden against the trailer 
wall. Harden managed to get one leg free, but he partially fell out of the tractor‐trailer. 
Parker eventually stopped, but Harden was already seriously injured. 
No. 14‐3699                                                                                 Page 6 
 
        The undisputed facts show that Parker’s action of pulling the tractor‐trailer away 
from  the  dock  caused  Harden’s  injuries.  There  would  be  no  injury  if  Parker  had  not 
driven off with Harden still on the tractor‐trailer. There are no facts to indicate that the 
injury  occurred  when  property  was  being  moved.  Both  parties  acknowledged  that 
Harden  was  no  longer  unloading  when  he  was  injured.  Therefore,  the  Harleysville 
policy  excludes  coverage  for  the  accident.  Despite  NAICO  and  State  National’s 
arguments, Harden’s  use of  the  forklift  before  the accident is  not the  proper reference 
point for determining the cause of the accident. See Franz v. State Farm Fire & Cas. Co., 754 
N.E.2d 978, 981 (Ind. Ct. App. 2001) (holding plaintiff’s son’s injury was caused by the 
bus  driver’s  failure  to  steer  away  from  him  or  engage  breaks,  not  the  injured  boy’s 
efforts to pull the bus with a rope as part of an annual “bus pull” competition); Sharp v. 
Ind. Union Mut. Ins. Co.,  526  N.E.2d  237,  240  (Ind.  Ct.  App.  1988)  (finding  the  driver’s 
operation of a motor vehicle, not the driver’s two‐day alcohol binge prior to driving, was 
the cause of the accident). 

     NAICO and State National’s remaining arguments warrant little discussion, as there 
is  no  genuine  dispute  of  material  fact,  and  as  stated  above,  we  find  that  the  policy 
language is not ambiguous. 

                                    III.    CONCLUSION 

   The judgment of the district court is AFFIRMED.